The Vermont judgment pleaded here in bar of the maintenance of the action was rendered by a court having jurisdiction of the parties and cause of action, and in the regular course of procedure upon a plea of the statute of limitations in bar of the plaintiff's right of action. Such a judgment, conclusive against the plaintiff's right of action in Vermont, where it was rendered, is conclusive everywhere when pleaded in a suit between the same parties and on the same cause of action. The fact that the judgment was rendered upon the plea of the statute of limitations alone does not make it any less conclusive in character. The plaintiff's claim was merged in the judgment by which its further prosecution is barred. Sanderson v. Peabody,58 N.H. 116, 119.
Judgment for the defendant.
SMITH, J., did not sit: the others concurred. *Page 92